KLAPHAKE, Judge
(dissenting).
I respectfully dissent. I would affirm the district court’s order, which denied JMOL and entered judgment against appellants Cirrus Design Corporation and University of North Dakota Aerospace Foundation (UNDAF).
Gary Prokop and James Kosak died in the crash of the high-performance Cirrus SR22 plane that Prokop purchased from Cirrus. Cirrus would not release this plane to Prokop until he participated in transition training that was part of the purchase contract and which was provided by UN-DAF. Cirrus’s transition training covered specific topics that highlighted the differences between a purchaser’s previous experience and the unique features of the SR22. Cirrus provided the training materials to UNDAF. Each topic in the training materials included a checklist that was to be filled out when the training was completed; the instructor was warned not to leave the checklist blank. On Prokop’s training record, the checklist for the maneuver “Recovery from VFR into IMC (auto-pilot assisted)” was left blank. Testimony at trial suggested that the failure to perform this very maneuver led to the fatal plane crash.
I start from the procedural posture of this matter. A jury heard and considered the testimony during a lengthy and involved trial and concluded that appellants bore 75% of the liability for the deaths of Prokop and Kosak in the plane crash. We do not lightly set aside a jury’s verdict. In order to grant JMOL, there must be no factual support for the jury’s verdict because it is “manifestly against the entire evidence” or contrary to law. Longbehn v. Schoenrock, 727 N.W.2d 153, 159 (Minn.App.2007). We examine the evidence in the light most favorable to the nonmoving party and will not set aside the jury’s *559verdict “if it can be sustained on any reasonable theory of evidence.” Id. (quotation omitted).
Appellants based their requests for JMOL on two grounds: (1) they had no duty to provide Prokop with transitional training and therefore had no legal duty to respondents; and (2) respondents’ negligence claims were barred under the educational-malpractice doctrine. The majority accepts appellants’ arguments. I disagree with the majority’s conclusions on both legal theories.
Appellants argue that they owed no duty of care to Prokop. The existence of a duty of care is a question of law. Bjerke v. Johnson, 742 N.W.2d 660, 664 (Minn.2007); Lubbers v. Anderson, 539 N.W.2d 398, 401 (Minn.1995). Whether a duty exists is determined by examination of the event that caused the damage in light of the allegedly negligent act. Germann v. F.L. Smithe Mach. Co., 395 N.W.2d 922, 924 (Minn.1986). If the connection is too remote, there is no duty; however, if the consequence is direct and reasonably foreseeable, a duty exists. Id. In Minnesota, one may assume a duty that does not otherwise exist, and “one who voluntarily assumes a duty must exercise reasonable care or he will be responsible for damages resulting from his failure to do so.” Isler v. Burman, 305 Minn. 288, 232 N.W.2d 818, 822 (1975). In addition, the supplier of a dangerous product has a duty to warn and to give adequate instruction for the safe use of their dangerous product. Gray v. Badger Min. Corp., 676 N.W.2d 268, 274 (Minn.2004).
Cirrus supplied purchasers of the SR22 with an operating handbook, an autopilot manual, an SR22 training manual, and a PowerPoint presentation. But in addition, Cirrus, through its agreement with UN-DAF, provided, as a part of the purchase contract, transition training tailored to the needs and skills of the individual purchaser or pilot of each plane sold. In particular, the transition training emphasized the “innovative aspects of the SR22.” Without the transition training, Cirrus would not release the SR22 to Prokop, who did not have the high performance aircraft endorsement required to pilot the airplane. The transition training was formatted to train a pilot new to the SR22 in particular areas, including the use of “Recovery from VFR into IMC (auto-pilot assisted).” There was factual support in the evidence presented to the jury that Prokop was not IFR-certified, was not auto-pilot certified, that the greater speed and power of the SR22 mandated the use of auto-pilot-assisted recovery from VFR into IMC in certain weather conditions, that training was required to perform this maneuver, and that Prokop’s failure to use the maneuver caused the high-speed stall that ultimately led to the crash of the plane.8 Clearly, Cirrus did not feel that its training manuals alone provided adequate warning and that the transition training was part of its duty to warn. While transition training may not be required as a matter of law, once Cirrus made it a part of the purchase agreement, Cirrus voluntarily assumed a duty to provide the promised training.
On these facts, the crash here is a direct and foreseeable consequence of appellants’ failure to provide the salient portion of the transition training to Prokop. See Germann, 395 N.W.2d at 924. Accordingly, it was not contrary to law for the district court to submit the question of negligence *560to the jury nor was the jury’s verdict manifestly against the entire evidence.
Second, I disagree with the majority’s conclusion that the educational-malpractice doctrine applies under the facts of this ease because (1) neither Cirrus nor UN-DAF is an educational institution, and (2) even if appellants were educational institutions, the educational-malpractice doctrine was not intended to apply when a negligence claim for failure to provide promised educational instruction does not depend on an inquiry into the efficacy of the educational instruction.
The leading case setting forth the educational-malpractice doctrine as it applies in Minnesota is Alsides v. Brown Inst., Ltd., 592 N.W.2d 468 (Minn.App.1999). As is true in a majority of jurisdictions, the Alsides court ruled that claims of educational malpractice, which would require a court to inquire into “educational and pedagogical factors, as well as administrative polices,” are barred. 592 N.W.2d at 473. The Alsides court based its decision on a number of policy reasons: (1) the lack of a standard for evaluation of a program; (2) inherent uncertainty about causation that could not be determined without intervening factors related to the student’s willingness or ability to learn; (3) a potential flood of litigation; and (4) a desire not to “embroil the courts into overseeing the day-to-day operations of schools.” Id. at 472 (quotation omitted).
But although we agreed in Alsides that claims challenging the general quality of instructors or effectiveness of education received are barred, we also recognized that the doctrine does not apply to claims involving “specific aspects” of a promise to educate that “would not involve an inquiry into the nuances of educational processes and theories.” Id. at 474. Included within this exception is a claim that specific instruction was promised, yet not provided. Id. at n. 3 (stating that certain claims were erroneously dismissed based on educational-malpractice bar, including, as an example, the promise of instruction on installation and upgrade of Unix operating systems that was not fulfilled).
Here, the evidence showed that appellants failed to complete Prokop’s transition training as promised. Although appellants contend that this was not the case, the record offers reasonable factual support for the jury’s conclusion that appellants failed to provide all of the promised training.9 Respondents have not alleged that the training received for “Recovery from VFR into IMC (auto-pilot assisted)” was ineffective or that the instruction was of poor quality; rather, the record evidence is that this promised aspect of training was not provided. This is precisely the type of claim that the Alsides court concluded was permissible and not barred by the doctrine of educational malpractice.
Further, appellants have not addressed the issue of whether the educational-malpractice bar is intended to benefit entities that are not educational institutions. See id. at 472 (“Courts in other jurisdictions have recognized that the basic relationship between a student and an educational institution is contractual in nature.”) (quotation omitted and emphasis added). Cirrus is an airplane manufacturer; although UNDAF is associated with an educational institution, the University of North Dakota, it operates as an entity separate from the university for the purpose of providing on-site factory training for Cirrus. Appellants cannot credibly argue that UNDAF is an educational institution. Under appellants’ expansive definition of “educational *561institution,” every coffee pot manufacturer who issues instructions for its product’s use would constitute an educational institution to which the educational-malpractice bar would apply.
Finally, appellants argue that the district court impermissibly created a new cause of action, negligent performance of a contract, and that respondents would be limited to damages under the contract, presumably the price of transition training. Although, generally, a party’s damages for a breach of contract are limited to the economic losses arising out of the contract itself, such as lost profits or the purchase price, there is an exception when personal injury or damage to other property is involved. 80 S. 8th St. Ltd. P’ship v. Carey-Canada, Inc., 486 N.W.2d 393, 396 (Minn.1992). As in 80 S. 8th St., this is not a suit on the contract for economic loss, but one for personal injury. And as in 80 S. 8th St., such claims are recoverable.
And while “the standard of care owed to others by a contracting party is not fixed by the contract,” a jury may use the contract terms when determining whether a party has acted reasonably. Canada by Landy v. McCarthy, 567 N.W.2d 496, 504 (Minn.1997). Here, the terms of the contract provide a reference for the jury’s determination of whether appellants acted reasonably in undertaking its duty to Prokop.
Ultimately, the majority’s view of this case depends on weighing the facts found by the jury in a light unfavorable to its verdict, sidestepping settled principles of negligence law while expanding the educational-malpractice doctrine. I would affirm the jury’s verdict, as did the district court in denying appellants’ motions for judgment as a matter of law.

. While there was some evidence to the contrary, at this stage in the proceedings, we examine only whether there was reasonable factual support for the jury's verdict; we do not re-weigh the evidence.


. Again, our review here is whether the jury’s verdict is manifestly against the entire evidence, not whether there is evidence to support a contrary view. Longbehn, 727 N.W.2d at 159 (emphasis added).